JOSEPH, J.,
dissenting.
I join in so much of Judge Buttler’s dissent as would hold the tax scheme of the City of Eugene to violate (patently) the Uniformity Clause. Also, I am more certain than he that the subject taxes do not arise ■under the state’s tax laws and that the majority is in error in its jurisdictional holding. Because any tax measured by the value of property is a property tax, I disagree with the rest of the dissent. Finally, I note that the majority virtually ignores the violations of equal protection in a tax scheme that taxes specific persons and denies them all direct benefits of the program financed by the taxes. The taxes that stimu*203lated the American Revolution were less objectionable than that.
GILLETTE, J., joins in this dissent.